Citation Nr: 0614545	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
discogenic disease of the spine, L4-5, L5-S1, bulging disc, 
spinal canal stenosis at L4-L5 and clinical L4 radiculopathy.  

2.  Entitlement to a rating in excess of 10 percent for a 
left knee patellofemoral syndrome with history of shin 
splints.  

3.  Entitlement to a rating in excess of 10 percent for a 
right knee patellofemoral syndrome with history of shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran retired from active military service in July 
1995, with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.


FINDINGS OF FACT

1.  The forward flexion of the veteran's back is less than 30 
degrees.

2.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back is severe.

3.  The medical evidence of record fails to show that the 
veteran's intervertebral disc syndrome is productive of no 
more than pronounced impairment.  

4.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor.

5.  The objective medical evidence of record fails to show a 
compensable neurologic disability related to the veteran's 
lower back disability.

7.  The veteran has full extension of both knees and flexion 
of greater than 120 degrees bilaterally.

8.  The medical evidence of record fails to show any knee 
instability bilaterally.

CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DC) 5292, 5293 (2001); 38 C.F.R. § 4.71a, DCs 5242, 5243 
(2005). 

2.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5260, 
5261 (2005).

3.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.



Back Disability

The veteran's lower back disability is currently rated as 40 
percent disabling.  During the course of this appeal, the 
criteria for evaluating spine disability changed twice.  The 
first occurred in September 2002, and the second in September 
2003.  In this decision, the Board will consider the criteria 
in effect prior to September 2002; the criteria in effect 
between September 2002 and September 2003; and the criteria 
effective from September 2003.  

Intervertebral Disc Syndrome (IVDS)

The ratings for IVDS have changed several times during the 
course of this appeal.  

Under the regulations in effect prior to September 2002, a 40 
percent rating was assigned for severe IVDS manifested by 
recurring attacks with intermittent relief; while a 60 
percent rating was assigned for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 40 percent rating is assigned for 
incapacitating episodes with a total duration of between 4 
and 6 weeks; while a 60 percent rating is assigned for 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

At a VA examination in May 2002, the examiner noted the 
veteran had a normal gait cycle, no muscle atrophy in the 
lower extremities, and a positive straight leg raising on the 
right leg.  The examiner indicated that there was no 
objective evidence of painful motion, and there was no 
paravertebral muscle spasm.  While absent knee and ankle 
jerks bilaterally were seen, the examination failed to show 
that the veteran had only intermittent relief.

At a second VA examination in January 2004, there was again 
no evidence of muscle spasm found.  Furthermore, there was no 
indication that the veteran had more than severe, recurring 
attacks with intermittent relief.  The veteran was found to 
be able to do his daily activities, although occasionally 
needing help bathing and putting on socks when his back 
flared-up.

VA treatment records similarly fail to show persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc; and there was also no indication that 
the veteran has only little intermittent relief from his 
IVDS.  As such, a rating in excess of 40 percent is not 
warranted for the veteran's IVDS under the old criteria.

Similarly, the veteran's back disability does not warrant a 
rating in excess of 40 percent under the revised criteria for 
IVDS, as there has been no objective medical evidence found 
at either VA examination or in the treatment records which 
shows that the veteran has been prescribed bed rest by a 
physician to treat his back condition since he filed his 
claim.  While the veteran has subjectively reported that he 
periodically requires bed rest, objective evidence has not 
been submitted to buttress this assertion.  

As such, a rating in excess of 40 percent is not available 
for IVDS under either the old or revised rating criteria.




Orthopedic considerations

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbosacral spine was rated under 
Diagnostic Code 5292; with a 20 percent evaluation assigned 
for moderate limitation of motion, and a 40 percent 
evaluation assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Ratings in 
excess of 40 percent were only available if ankylosis was 
present.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).  A rating in 
excess of 40 percent is not available unless ankylosis is 
present.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of normal motion were not provided in the 
prior rating criteria, guidance can be obtained from the 
amended regulations.  Looking at these figures (again, for 
guidance), normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).

The veteran underwent a VA examination in May 2002 at which 
he displayed 10 degrees of flexion; 20 degrees of extension, 
20 degrees of lateral flexion to the left and right, and 20 
degrees of rotation.  However, the examiner noted that the 
veteran demonstrated a wider range of motion on forward 
flexion and backward extension when taking off his shirt, and 
he also had a pain free face when undergoing the range of 
motion testing.  No ankylosis was noted.

The veteran underwent a second VA examination of his spine in 
January 2004 at which it was noted that he had flexion to 22 
degrees, extension to 5 degrees, lateral flexion to the left 
and right to 12 degrees; and rotation to 20 degrees to both 
the left and right.  No ankylosis was noted.

As such, the veteran's back disability appears to be severe 
under the criteria in effect prior to 2003, as he has 
pronounced limitation of forward flexion as shown by his VA 
examinations.  Therefore, a 40 percent rating is warranted 
based on orthopedic considerations.

Under the current rating criteria, the veteran would 
similarly be entitled to a 40 percent rating based on the 
limitation of forward flexion as shown by the two VA 
examinations.  

In reaching the conclusion that the veteran's back disability 
is severe, consideration was given to the implications of 
38 C.F.R. § 4.40 and § 4.45, and functional loss due to pain 
or weakness, fatigability, incoordination or pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
veteran's condition was rated as severe, with earlier records 
raising questions as to whether the veteran was fully 
cooperating with range of motion testing, an additional 
disability finding is not warranted on the basis of 
additional loss.  

Neurologic Considerations

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2002, requires the Board to consider impairment 
from a back disability by combining the chronic orthopedic 
and neurologic manifestations of the disability.  

At his VA examination in January 2004, the veteran complained 
of back pain which would occasionally radiate to his right 
lateral hip and thigh.  The veteran denied any fecal or 
urinary incontinence, although he had constipation and 
difficulty voiding. 

While the veteran reported occasional radiation of pain, the 
objective medical evidence fails to show any compensable 
neurological disability.  At his VA examination in May 2002, 
the veteran had a normal gait cycle without any muscle 
atrophy in his lower extremities.  Similarly, at his January 
2004 examination, the examiner found the veteran to have 
intact pinprick and light touch bilateral lower extremities 
L1-S2 dermatomes bilaterally; manual muscle tests were 5/5 
L1-S1; deep tendon reflexes were +1 patellar, and +1 Achilles 
and were symmetric and bilateral; and straight leg raises and 
Lasegue's tests were negative.

VA treatment records also fail to show any neurological 
effects from the back disability.  In November 2003, it was 
noted that the veteran had no gross motor or sensory deficit.  

Accordingly, an additional disability rating is not warranted 
for a neurological impairment as a result of the veteran's 
back disability.

Bilateral Knee Disability 

The veteran's right and left knees are currently rated as 10 
percent disabling under 38 C.F.R. § 4.71, DC 5003.

Under DC 5003, degenerative arthritis, when substantiated by 
X-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. §  4.71a, DC 5010, Note (1).

Limitation of motion of the knees is rated under 38 C.F.R. 
§ 4.71, DCs 5260 & 5261.  Under DC 5260, a 10 percent rating 
is assigned when flexion is limited to 45 degrees, and a 20 
percent rating is assigned when flexion is limited to 30 
degrees.  Under DC 5261, a 10 percent rating is assigned when 
extension of the leg is limited to 10 degrees, while a 20 
percent rating is assigned when extension is limited to 15 
degrees.

At a VA examination in May 2002, range of motion testing 
revealed full extension of 0 degrees in both knees and 
flexion to 140 degrees on the right and 120 on the left.  No 
painful motion was observed, and the examiner noted that 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding.  The veteran was diagnosed 
with patellofemoral syndrome in each knee.

Range of motion testing at a VA examination January 2004 also 
failed to show limitation of motion necessary to warrant even 
a noncompensable rating under either DC 5260 or DC 5261, as 
both knees had full extension to 0 degrees and there was 
flexion to 130 degrees in the right knee and to 127 degrees 
on the left knee before pain began.  The examiner also added 
that the veteran was not additionally limited by pain, 
fatigue, weakness or lack of endurance.

VA treatment records have been reviewed, but they fail to 
show a knee disability that is more severe than what was 
shown by the VA examinations.

Additional diagnostic codes have also been considered.  
However, the medical evidence of record fails to show any 
instability of the knee.  In May 2002, the examiner indicated 
that there were no episodes of dislocation or recurrent 
subluxation with regard to either knee.  Similarly in January 
2004, a second examiner confirmed that there had been no 
dislocation or recurrent subluxation.

Accordingly, a rating in excess of 10 percent for either a 
right or left knee disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2002.  By this, by the statement of the 
case, and by the statement of the case the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his back and knee 
disabilities had increased in severity was needed, and he has 
been provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 40 percent for a lower back disability 
is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.

A rating in excess of 10 percent for a right knee disability 
is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


